EXHIBIT 10.1

 
COLLABORATIVE AGREEMENT
 
This Collaborative Agreement (the "Agreement") is made between The University of
Texas at El Paso, ("University"), an institution of The University of Texas
System ("System"), and Premier Biomedical, Inc., a corporation with its place of
business at: 10805 Fallen Leaf Lane Port Richey, FL 34668 ("Company").
 
RECITALS
 
A. University and Company (hereafter collectively called “parties”) are each
pursuing various aspects of research in the field of Apheresis Selective
Depletion of Small Reactive Molecules and Pathogens that Involves a Novel
Treatment of the Pathophysiologic Basis of Diseases such as Alzheimer's Disease,
Traumatic Brain Injury (TBI), Chronic Pain Syndrome, Fibromyalgia, Multiple
Sclerosis, Amyotrophic Lateral Sclerosis (ALS or Lou Gehrig's disease), Blood
Sepsis, Cancer, Heart Attacks and Strokes" ("Field").
 
B. Parties desire to collaborate for the purpose of further developing the
technology within the Field and Company is willing to sponsor University's
research.
 
C. Company desires to obtain certain rights to patents and technology resulting
from the research.
 
D. University is willing to grant certain rights to patents and technology that
may result from the research collaboration.
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Parties agree as follows:
 
1. EFFECTIVE DATE
 
This Agreement shall be effective as of May 1, 2012 (the "Effective Date").
 
2. RESEARCH PROGRAM
 
a.  
All Research Programs arising out of this Agreement will be negotiated
separately (hereafter referred to as “R&D Program Agreement”) in regards to
scope of work, funding/costs, and performance period.  Company must approve in
writing each R&D Program prior to University conducting any research utilizing
Company’s Background IP. University will use its own and other facilities, as
appropriate, and its reasonable best efforts to conduct R&D Programs in the
Field. University’s primary R&D programs are under the direction of Dr. Robert
Kirken or his successor as mutually agreed to by the parties (the "Principal
Investigator"). Initially, the R&D Program will involve research dealing with
Alzheimer's, TBI and Cancer treatments. Afterwards, other diseases will be
addressed by mutual agreement of the University and the Company.  The initial
R&D Program will be detailed within ninety (90) days after the Effective Date.



 
1

--------------------------------------------------------------------------------

 
 
b.  
The Research Program shall be carried out from the Effective Date through and
including five (5) years (the "Research Program Term"). The parties may extend
the Research Program under mutually agreeable terms.



 c.  
Company understands that University's primary mission is education and
advancement of knowledge and R&D Programs will be designed to carry out that
mission. The design of R&D Programs shall be determined by mutual collaboration
between the parties. The conduct of the R&D Program and any related outcomes
shall be at the discretion of the University. University does not guarantee
specific results.

 
d.  
Company understands that University may be involved in similar research through
other researchers on behalf of itself and others. University shall be free to
continue such research provided that it is conducted separately and by different
investigators from R&D Programs, and Company shall not gain any rights via this
Agreement to other research.



e.  
University does not guarantee that any intellectual property will result from
Research Program, that any resulting intellectual property will be free of
dominance by other's rights, including rights based on inventions made by other
inventors in the System independently of the Research Program.

 
3. COMPENSATION
 
a.  
Company will pay the University an amount equal to its expenditures and
University’s negotiated overhead Facility and Administration (F&A) cost in
conducting Research Programs.  Each R&D Program Agreement will consist of a
budget reflecting financial consideration along with specifically designed
project objectives and period of performance. Each R&D Program Agreement will be
designed, proposed, negotiated, and finalized within sixty (60) calendar days
after development of the scope of work of the specific project. Each R&D Program
Agreement will be supported by an initial upfront payment of $3,000 from Company
which shall be made within thirty (30) calendar days upon execution of each
negotiated R&D Program Agreement. Subsequent payments shall be made on costs
detailed in the Budget within thirty (30) calendar days after receipt of
properly documented invoice issued by appropriate University authorities, where
the initial upfront payment will be credited to Company.

 
b.  
Company will make payments to The University of Texas at El Paso, referencing
the Principal Investigator and R&D Program title, to the following address:
Office of Research and Sponsored Projects, Administration Building, Room 209, El
Paso, Texas 79968.



 
2

--------------------------------------------------------------------------------

 
 
c.  
The Principal Investigator may transfer funds within the budget as needed
without Company's approval so long as the scope of work under the R&D Program
remains unchanged. After termination in compliance with the provisions of
Section 11, University will return to Company all uncommitted and unexpended
funds. University shall retain title to all equipment purchased and/or
fabricated by it with funds provided by Company under this Agreement, subject to
any express restrictions agreed to in writing between the Parties.

 
4. COMMUNICATION AND REPORTS
 
a.  
The Parties designated representative for communications shall be Dr. Robert
Kirken for University and Dr. Mitchell Felder for Company, or any other persons
the Parties may designate in writing and with mutual consent ("Designated
Representative").



b.  
Parties agree to form a committee for periodic Intellectual Property review. The
committee will meet from time to time as appropriate, to review Intellectual
Property.  The committee shall be composed of Dr. Mitch Felder, a representative
of the Company (currently Mr. William Hartman),
three  (3)  representatives  from  the  University  (currently  Dr.  Robert  A.
Kirken and Dr. Gary E. Williams; third representative to be determined) and the
DoD (currently LTC Dr. Shawna Scully).   Committee members may change from time
to time, depending on subject matter expertise and need to know.

 
c.  
The University and Company will keep one another informed of the results of the
work performed in connection with R&D Program, where each R&D Program Agreement
will detail specific progress reporting requirements. The Principal Investigator
of this Collaboration Agreement will submit an annual written summary progress
and financial report of the R&D completed each year of this Agreement and submit
a comprehensive final report within one hundred twenty (120) days after
expiration or termination of the Agreement.

 
5. PUBLICITY
 
All public relations statements by either party relative to this Collaborative
Agreement must have written approval, signed by each partys authorizing official
prior to release, except as required by the Texas Public Information Act or
other law or regulation. University, however, may acknowledge Company's support
of R&D Program Agreements in scientific or academic publications or
communications without Company's prior approval.In any such unrestricted public
relation statements, the parties shall describe the scope and nature of their
participation accurately and appropriately.


 
3

--------------------------------------------------------------------------------

 
 
6. PUBLICATION AND ACADEMIC RIGHTS
 
a.  
The Principal Investigator has the right to publish or otherwise publicly
disclose information gained in the course of an R&D Program. In order to avoid
loss of patent rights as a result of premature public disclosure of patentable
information, University will submit any prepublication materials to Company for
review and comment at leastsixty (0) calendar days prior to planned submission
for publication. Company shall notify University within thirty (30) days of
receipt of such materials whether they describe any inventions or discoveries
subject to the parties' rights under Section 8 of this Collaborative
Agreement.University shall have the final authority to determine the scope and
content of any publications but will respect Company’s review and comments of
publication materials regarding premature public disclosure of patentable
information.



  b.  
University investigators may discuss R&D Programs with other investigators for
scientific or research purposes but shall not reveal information which is
Company's Confidential Information under Article 7. If any joint inventions
result from such discussion, University shall grant Company the rights set forth
in Section 8, to the extent these are not in conflict with obligations to
another party as a result of the involvement of the other investigator(s). In
this latter case, University shall, in good faith, exercise reasonable efforts
to enable Company to obtain rights to the joint invention.

 
7. CONFIDENTIAL INFORMATION
 
a.  
The parties may wish to disclose confidential information to each other in
connection with R&D contemplated under an R&D Program Agreement ("Confidential
Information"). Both parties will use reasonable efforts to prevent the
disclosure of the other party's Confidential Information to third parties
provided that the recipient party's obligation shall not apply to information
that:

 
1. is not disclosed in writing or reduced to writing and marked with an
appropriate confidentiality legend within thirty (30) calendar days after
disclosure;
 
2. is already in the recipient party's possession at the time of disclosure;
 
3. is or later becomes part of the public domain through no fault of the
recipient party;


 
4

--------------------------------------------------------------------------------

 
 
4. is received from a third party having no obligations of confidentiality to
the disclosing party;


5. is independently developed by the recipient party; or
 
6. is required by law or regulation to be disclosed.
 
b.  
In the event that information is required to be disclosed pursuant to subsection
(6) immediately above, the party required to make disclosure shall notify the
other to allow that party to assert whatever exclusions or exemptions may be
available to it under such law or regulation.

 
8. PATENTS, COPYRIGHTS, AND TECHNOLOGY RIGHTS:
 
a.  
Title to all inventions and discoveries made solely by University inventors
resulting from the Research Program shall reside in University; title to all
inventions and discoveries made solely by Company inventors shall reside in
Company; title to all inventions and discoveries made jointly by University and
Company inventors resulting from the Research Program shall reside jointly in
University and Company, in accordance with the principles of the United States
patent law.



b.  
Background Intellectual Property (“Background IP”) means property and the legal
right therein of either or both parties developed before or independent of this
Agreement and any additional agreements arising out of this Agreement, including
inventions, patent applications, patents, copyrights, trademarks, mask works,
trade secrets and any information embodying proprietary data such as technical
data and computer software.



c.  
This Agreement shall not be construed as implying that either party hereto shall
have the right to use Background IP of the other in connection with this
Research Program except as otherwise provided hereunder.

 
1. The following Background IP of Company may be used non- exclusively and,
except as noted, without compensation by University in connection with research
or development activities for this Research Program: Provisional Patent
Applications for Cancer (US61/525464) and Alzheimer's and TBI [Tauopathies
(PCT/US12/35021)] are further described in Appendix A. Other Background IP of
Company will be disclosed as appropriate.


2. The following Background IP of University may be used non-exclusively and,
except as noted, without compensation by Company in connection with research or
development activities arising from this Research Program (if "none" so state):
none.
 
 
5

--------------------------------------------------------------------------------

 
 
d.  
University will disclose to Company any inventions or discoveries resulting from
the Research Program as soon as possible after creation and reduction to
practice. Company shall notify University within sixty (60) calendar days of
receipt of disclosure whether:

 
1.  Company desires University to file patent applications on any invention, in
which case Company shall reimburse all University patent application filing
costs, including those for patentability opinions; or
 
2.  Company desires to use its own patent counsel to file patent applications,
in which case Company shall be directly responsible for patent application
filing but shall obtain University's prior approval of counsel, such approval
shall not be unreasonably withheld, and of patent applications; or


3.  Company does not desire that a patent application be filed in which case the
rights to such invention shall be handled in accordance with University policies
with no further obligation in Company.


e.  
 In consideration for the Collaborative Agreement and in anticipation of the
positive outcomes of University's research, including potential patent license
agreements, the Company agrees to pay to University 10% of all gross revenues
associated with the sale, license and/or royalties of all products and services
directly affiliated with R&D Programs, beginning on the Effective Date. Payments
by the Company to the University would be quarterly and would be assured by
Company’s audited financial reports using GAAP. However, as a result of the
Company being in negotiation with the United States Department of Defense (“U.S.
DoD)” to provide the resultant products and services developed from the Research
Program at cost, Company will not pay University 10% of any gross revenue
derived from the U.S. DoD in the event that an “at cost” agreement is reached
between Company and U.S. DoD.

 
f.  
With respect to inventions for which Company has agreed to file patent
application or to reimburse University's costs for filing patent applications,
University grants Company an option to negotiate an exclusive or non- exclusive,
worldwide, royalty-bearing license to make, use or sell, under any invention or
discovery owned wholly or partly by University and made or conceived and reduced
to practice during the Term of this Agreement or within six (6) months
thereafter and directly resulting from the Research Program. If Company elects
an exclusive license, it will include a right to sublicense. Company shall have
three (3) months from disclosure of any invention or discovery to notify
University of its desire to enter into such a patent license agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
g.  
Further definitions and details related to the licensing terms, including patent
filing and patent prosecution expenses, and a $1,000 documentation fee and those
rights subject to Federal Patent Policy, will be addressed in a subsequent
patent license agreement, and the parties shall negotiate in good faith for a
period not to exceed six (6) months after the notification by Company to enter
into a patent license agreement, or such period of time as to which the parties
shall mutually agree.



h.  
If Company and University fail to enter into an agreement during that period of
time, the rights to such invention or discovery shall be handled in accordance
with University policies with no further obligation to Company.

 
i.   
University investigators own copyright in their scholarly works. Scholarly
works resulting from the Research Program are not subject to the terms of this
Section 8.

 
9. LIABILITY
 
a.  
Company agrees to indemnify and hold harmless System, University, their Regents,
officers, agents and employees from any liability, loss or damage they may
suffer as a result of claims, demands, costs or judgments against them arising
out of the activities to be carried out pursuant to the obligations of this
Agreement, including but not limited to the use by Company of the results
obtained from the activities performed by University under this Agreement;
provided, however, that the following is excluded from Company's obligation to
indemnify and hold harmless:

 
1. the negligent failure of University to substantially comply with any
applicable governmental requirements; or
 
2. the negligence or willful malfeasance of any Regent, officer, agent or
employee of University or System.
 
  b.  
Both parties agree that upon receipt of a notice of claim or action arising out
of the Research Program, the party receiving such notice will notify the other
party promptly. Company agrees, at its own expense, to provide attorneys to
defend against any actions brought or filed against University, System, their
Regents, officers, agents and/or employees with respect to the subject of the
indemnity contained herein, whether such claims or actions are rightfully
brought or filed; and subject to the statutory duty of The Texas Attorney
General, University agrees to cooperate with Company in the defense of such
claim or action.

 
 
7

--------------------------------------------------------------------------------

 


 
10. INDEPENDENT CONTRACTOR
 
For the purposes of this Agreement and all services to be provided hereunder,
the parties shall be, and shall be deemed to be, independent contractors and not
agents or employees of the other party. Neither party shall have authority to
make any statements, representations or commitments of any kind, or to take any
action which shall be binding on the other party, except as may be expressly
provided for herein or authorized in writing under separately negotiated
agreements, executed by either party’s authorized officials.
 
11. TERM AND TERMINATION


  a.  
This Collaborative Agreement will remain in effect for a period identified in
Section 2b. of this Agreement unless sooner terminated as provided below.



b.  
This Collaborative Agreement may be terminated by either Party uponsixty (60)
calendar day’s written notice to the other Party and a subsequent agreement to
the terms of the termination by the other party. This Collaborative Agreement
may also be terminated by either Party in the event of the failure or
non-performance of the other Party to comply with the terms of this Agreement
with appropriate notification of that failure and the opportunity to correct or
rectify the failure in a reasonable timeframe. Both Parties agree to make their
best effort to resolve disputes in good faith and avoid litigation between the
Parties.



c.  
Termination or cancellation of this Collaborative Agreement shall not affect the
rights and obligations of the parties accrued prior to termination. Upon
termination, Company shall pay University for all expenses incurred, committed
to be expended, or uncancellable obligations on the R&D Program Agreements.



d.  
In the event there is at least a 50% change of ownership of Company, the
University has the option of continuing or terminating this Collaborative
Agreement. If University chooses to terminate this Agreement, ten percent (10%)
of the value of the technology represented and derived from the R&D Program
Agreements would be paid to the University.  If the methodology to determine the
value is not completed within six (6) months, the value will be 100% of the
purchase price.



e.  
In the event that Company does not provide funding for the anticipated R&D
Program Agreements within sixty (60) calendar days after receipt of duly issued
invoice issued by University authorized Accounting Office, University may at its
sole discretion terminate this Collaborative Agreement and all other agreements
that may arise out of this Collaborative Agreement by providing written notice
of termination for cause to Company.

 
 
8

--------------------------------------------------------------------------------

 
 
f.  
Provision 8(e) of this Agreement shall extend beyond the termination of this
Agreement and shall remain in effect for a total period of twenty-five (25)
years from the Effective Date. Additionally, any other provisions of this
Agreement which by their nature extend beyond termination shall survive such
termination.

 
12. ATTACHMENTS
 
Attachments are incorporated herein and made a part of this Agreement for all
purposes.
 
13. GENERAL
 
a.  
This Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, that subject to the approval of
University, which may not be unreasonably withheld, Company may assign this
Agreement to any purchaser or transferee of all or substantially all of
Company's assets or stock upon prior written notice to University, and
University may assign its right to receive payments hereunder.



b.  
This Agreement constitutes the entire and only agreement between the parties
relating to the Research Program, and all prior negotiations, representations,
agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of the parties.



c.  
Any notice required by this Agreement by Articles 8, 9, or 11 shall be given by
prepaid, first class, certified mail, return receipt requested, addressed in the
case of University to:
 
The University of Texas at El Paso
Office of Research and Sponsored Projects
Administration Building, Room 209
500 W. University
El Paso, Texas 79968
Phone: 915-747-5680
Attn: Dr. Roberto Osegueda, Vice President for Research
 
or in the case of Company to:

 
 
9

--------------------------------------------------------------------------------

 
 
 
Premier Biomedical, Inc.
10805 Fallen Leaf Lane
Port Richey, FL 34668
Phone: (814) 786-8849
Attn: William A. Hartman, CEO
 
or at such other addresses as may be given from time to time in accordance with
the terms of this notice provision.

 
d.  
Notices and other communications regarding the day-to-day administration and
operation of this Collaborative Agreement shall be mailed (or otherwise
delivered), and addressed in the case of University to:
 
The University of Texas at El Paso
Office of Research and Sponsored Projects
Administration Building, Room 209
500 W. University
El Paso, Texas 79968
Attn: Susan Avena
Email:  savena@utep.edu
Phone: 915-747-7007
 
or in the case of Company to: Premier Biomedical, Inc.
10805 Fallen Leaf Lane
Port Richey, FL 34668
Email: williamhartman@aol.com
Phone: (814) 786-8849

 
e.  
Notices and other communications regarding the day-to-day administration and
operation of R&D Program Agreements shall be mailed (or otherwise delivered) and
addressed in the case of University to:
 
The University of Texas at El Paso
Office of Research and Sponsored Projects
Administration Building, Room 209
500 W. University
El Paso, Texas 79968
Attn: Teresa Almengor Email: talmengor@utep.edu Phone: 915-747-5745
 
or in the case of Company to:

 
 
10

--------------------------------------------------------------------------------

 
 
  
Premier Biomedical, Inc.
10805 Fallen Leaf Lane
Port Richey, FL 34668
Email:williamhartman@aol.com
Phone: (814} 786-8849

 
e.  
This Agreement shall be governed  by, construed, and enforced in
accordance with the Laws and Constitution of the State of Texas.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives.
 

PREMIER BIOMEDICAL,INC.   THE UNIVERSITY OF TEXAS AT EL PASO                    
      /s/ William A. Hartman   /s/ Richard Adauto   William A. Hartman   Richard
Adauto   CEO   Executive Vice President   Date: 05/07/12   Date: 05/09/12  

 
 
 
11

--------------------------------------------------------------------------------

 

 